    Case 1:12-cv-01236-WMS-MJR Document 230 Filed 05/30/19 Page 1 of 2

Judgment in a Civil Case


                          United States District Court
                      WESTERN DISTRICT OF NEW YORK



     PAMELA S. SMALL                                AMENDED JUDGMENT
                                                    IN A CIVIL CASE
                                                    CASE NUMBER: 12-CV-1236 S
            v.

     NEW YORK STATE DEPARTMENT
     OF CORRECTIONS AND COMMUNITY
     SUPERVISION, CARL CUER, JAMES CONWAY,
     And SANDRA DOLCE


     ☐ Jury Verdict. This action came before the Court for a trial by jury. The
     issues have been tried and the jury has rendered its verdict.

     ☒ Decision by Court. This action came to trial or hearing before the Court.
     The issues have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED: that judgment is entered in Plaintiff’s favor
     against Defendant New York State Department of Corrections and Community
     Supervision on Claims 1 and 2 in the amount of $2,488,250.79.


     FURTHER, that judgment is entered in Plaintiff’s favor against Defendant Carl
     Cuer on Claims 3 and 4 in the amount of $3,276,371.35.


     FURTHER, that judgment is entered in Plaintiff’s favor against Defendant Sandra
     Dolce on Claim 3 in the amount of $480,000.


     FURTHER, that judgment is entered in Plaintiff’s favor against Defendant James
     Conway on Claim 3 in the amount of $240,000.


     FURTHER, that judgment is entered in Plaintiff’s favor against Defendants New
     York State Department of Corrections and Community Supervision, Carl Cuer,
Case 1:12-cv-01236-WMS-MJR Document 230 Filed 05/30/19 Page 2 of 2

 Sandra Dolce, and James Conway in the amount of $862,395.30 for attorneys’
 fees.


 FURTHER, that judgment is entered in Plaintiff’s favor against Defendants New
 York State Department of Corrections and Community Supervision, Carl Cuer,
 Sandra Dolce, and James Conway in the amount of $50,458.05 for supplemental
 attorneys’ fees.


 FURTHER, that judgment is entered in Plaintiff’s favor against Defendants New
 York State Department of Corrections and Community Supervision, Carl Cuer,
 Sandra Dolce, and James Conway in the amount of $100,448.72 for costs.


 FURTHER, that judgment is entered in Plaintiff’s favor against Defendants New
 York State Department of Corrections and Community Supervision, Carl Cuer,
 Sandra Dolce, and James Conway in the amount of $3,026.14 for supplemental
 costs.


 FURTHER, that post-judgment interest under 28 U.S.C. § 1961 (a) will run from
 October 11, 2018.




 Date: May 30, 2019                     MARY C. LOEWENGUTH
                                        CLERK OF COURT

                                        By: s/Kirstie L. Henry
                                            Deputy Clerk
